Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 9,006,483 (hereinafter, the ‘483 patent).

Related Proceeding(s) and Canceled Claims
Prior to the filling of the present reissue application, the '483 patent was subject to an inter partes review proceeding (IPR2017-00166, hereinafter “the ‘166 proceeding”).  In the ‘166 proceeding, the Board instituted an inter partes review of claims 1-3, 5-6, 9-13 and 15 of the ‘483 patent on May 8, 20171(hereinafter “the Institution”).  Patent Owner filed a Motion to Amend seeking to cancel claims 1-3, 5-6, 9-10, 12-13 and 15 and to replace independent claim 1 and dependent claims 6 and 12 with substitute claims 16-18.  The Board issued a final written decision (FWD) on May 4, 2018 granting the cancelation of claims 1-3, 5-6, 9-10, 12-13 and 15 but denying the entry of claims 16-18.  The FWD also determined that claim 11 was unpatentable. The Board’s decision was affirmed by the United States Court of Appeals for the Federal Inter Partes Review Certificate was later issued on September 22, 2020 canceling claims 1-3, 5-6, 9-13 and 15.  Accordingly, claims 1-3, 5-6, 9-13 and 15 must be cancelled in the current reissue application by direction to strike through the claims.  See MPEP 1453(VI)(B).

Consent of Assignee
The Consent of Assignee filed on 12/13/2019 is defective.  The Consent of Assignee is signed by a “Head of Intellectual Property Center.”  However, the person having that title is not an officer of the organization who has apparent authority to sign the consent and there is no evidence on the record showing that the person is authorized to sign the submission on behalf of the assignee, see MPEP 325 (V). 

Status of the Claims
In the present reissue application, Applicant presented a preliminary amendment including original claims 1-15 and newly added claims 16-33.  
As stated above, original claims 1-3, 5-6, 9-13 and 15 of the ‘483 patent had been canceled in the ‘166 proceeding.  According to MPEP 1449.01 (I), any claim canceled by the certificate will be treated the same way as a claim lost in litigation, and stated in the next action to be deemed as canceled. The remaining claims will be examined.  
Original claims 4, 7-8, 14 and new claims 16-33 are pending in the present application.  Original claims 4 and 7-8, depending on claim 1, will be treated as 

Claim Interpretation
In the ‘166 proceeding, the Board provided the following claim construction with respect to the term “effective amount” recited in original claims 1 and 13.  
The Board stated, “while the term ‘effective amount’ is not expressly defined in the ’483 patent, it is clear, based on reading the ’483 patent in its entirety, that the term “effective amount” is used to describe a fundamental characteristic of the disclosed invention. That is, in order to perform the process according to the invention, water and methyl acetate must be present in amounts that would produce the desired effect of producing a liquid-liquid separation of a condensate while reducing the concentration of hydrogen iodide in a process for producing acetic acid.  Accordingly, we conclude that the term ‘effective amount’ requires the following two results to be achieved: (1) suppressed hydrogen iodide concentration and (2) sufficient liquid-liquid separation in an overhead condensate” (Institution, pages 7-10 and FWD, pages 8-10, emphasis added).

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 16 recites that “the overhead from the first distillation column has a concentration of hydrogen iodide of not more than 240 ppm,” which lacks adequate written description in the ‘483 patent. The same applies to dependent claims 17-33.  
It is noted that there is no discussion or teaching of a hydrogen iodide concentration range in the overhead from the first distillation column in the specification of the ‘483 patent.  The specification describes that “[t]he hydrogen iodide concentration in the side cut stream [not the overhead] may for example be about 1 to 350 ppm, preferably about 2 to 300 ppm, and more preferably about 3 to 250 ppm” (see col. 20, lines 17-24, emphasis added). 
range.  Rather, Table 1 at col. 27 shows that the overhead (column top) from the first distillation column has a concentration of hydrogen iodide of 7 ppm, 70 ppm or 240 ppm.  Such is insufficient support for the claimed hydrogen iodide range of “no more than 240 ppm”, which includes none or about 0 ppm of hydrogen iodide in the overhead from the first distillation column.  See, for example, In re Wertheim. 541 F.2d 257,191 USPQ 90 (CCPA 1976), wherein the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%“ and "50%." A corresponding new claim limitation to "at least 35%” did not meet the description requirement because the phrase "at least” had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%” did meet the description requirement.  
As in Wertheim, the claimed concentration of “no more than 240 ppm” with the lower limit of about 0 ppm causes the claim to read literally on embodiments outside of the concentration of 7, 70 or 240 ppm listed in Tables 1 of the ‘483 patent specification. Accordingly, the limitation that “the overhead from the first distillation column has a concentration of hydrogen iodide of not more than 240 ppm” recited in claim 16 is not sufficiently described in the specification of the ‘483 patent.
As per Wertheim, “the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.  By pointing to the fact that claim 1  thus Appellants have the burden of showing that the upper limit of solids content described, i.e., 60%, is inherent in "at least 35%," as that limitation appears in claim 1.”   	Similarly, in this case, by pointing to the fact that claim 16 reads on embodiments outside the scope of the description, the PTO has satisfied “its burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”  Applicant now has the burden of showing that the “the overhead from the first distillation column has a concentration of hydrogen iodide of not more than 240 ppm” recited in claim 16 is inherently supported by the specification of the ‘483 patent.
	
Claim Rejections - 35 USC § 251, New Matter
2.	Claims 16-33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
	For the same reasons set forth above in the rejection of claims 16-33 under 35 USC 112(1) for failing to comply with the written description requirement, the overhead from the first distillation column having a concentration of hydrogen iodide of not more than 240 ppm is new matter not supported by the ‘483 patent disclosure.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 8 depends on claim 1.  In claim 8, line 3, there is lack of antecedent basis for “the volatile phase component”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claim 8 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aubigne (US 5,416,237).
Aubigne discloses a process for producing acetic acid comprising “feeding methanol and carbon monoxide to a carbonylation zone in which there is maintained during the course of the process a liquid reaction composition.” The liquid reaction composition comprises a rhodium carbonylation catalyst, methyl iodide, iodide salt soluble in the reaction composition (ionic iodide), water at a concentration of 1 to 5% by weight, methyl acetate at a concentration of at least 2% by weight and acetic acid (col. 2, lines 28-50 and col. 6, lines 12-15). 
 The process also comprises withdrawing the liquid reaction composition from the reactor, introducing the composition to a flash distillation zone and separating it into a 
Aubigne also discloses the “effective amount” of water and the “effective amount” of methyl acetate present in the mixture as recited in original claim 1 (as well as claim 7).  As stated by the Board in the Institution of the ‘166 proceeding:
	In every instance where the term “effective amount” is used in the ’483 patent, the ’483 patent discloses that the effective amount of water is a concentration of not more than 5% by weight and the effective amount of methyl acetate is a concentration of not more than 9% by weight, or similar. 
	Aubigne discloses an acetic acid production process with the recited distillation mixture using amounts of water and methyl acetate falling within the claimed ranges (Institution, pages 12-13).

	Further, Aubigne discloses that, in order to prevent the build up of hydrogen iodide, a small feed of methanol can be introduced into the distillation zone, preferably below the feed point, to convert the hydrogen iodide to methyl iodide (col. 7, lines 23-28 and col. 9, lines 27-30).  The adding of the methanol and reducing of hydrogen iodide in the mixture would inherently also change/adjust the concentrations of other components .

5.	Claim 8 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miura et al. (US 7,884,241).  
Miura discloses a process for producing acetic acid comprising reacting methanol with carbon monoxide to produce acetic acid in the presence of a liquid reaction composition in a reactor.  The reaction composition comprises a limited amount of water, a catalyst composed of a metal of the group VIII of the Periodic Table, an iodide salt soluble in the liquid reaction composition (ionic iodide), methyl iodide and a carboxylic acid ester (e.g., methyl acetate) (col. 5, lines 10-26).
The process also comprises continuously withdrawing the reaction liquid reaction composition from the carbonylation reactor and supplying it to a flash distillation zone and separating the composition into a light component or fraction (vapor component) rich in the lower-boiling component and a heavy component (liquid component) rich in a higher-boiling component(s). The light component is subjected to a second distillation as a mixture and the heavy component is recycled to the carbonylation reactor (col. 6, lines 41-49).  
The process further comprises distilling the mixture which contains hydrogen iodide, water, methanol, methyl iodide, acetic acid and methyl acetate in a water content of not more than 5% by weight in a distillation column (a second distillation), withdrawing a fraction containing hydrogen iodide from the top of the column (overhead) and withdrawing acetic acid as a side-cut stream or a stream from 
Miura describes that the water content in the mixture may be about 0.1 to 5% by weight. The concentration of the carboxylic acid ester (methyl acetate) may be about 0.5 to 6% by weight (col. 5, lines 50-55).  The reaction mixture also contains by-products including hydrogen iodide.  When the water content in the top of the plate column is not more than 5% by weight, the peak of the hydrogen iodide concentration is positioned or distributed above the top of the column and hydrogen iodide can be efficiently removed from the top of the column (col. 7, lines 32-58).
Miura also discloses the “effective amount” of water and the “effective amount” of methyl acetate present in the mixture as recited in original claim 1 (as well as claim 7).  As stated by the Board in the Institution of the ‘166 proceeding:
	In every instance where the term “effective amount” is used in the ’483 patent, the ’483 patent discloses that the effective amount of water is a concentration of not more than 5% by weight and the effective amount of methyl acetate is a concentration of not more than 9% by weight, or similar. 
	Aubigne discloses an acetic acid production process with the recited distillation mixture using amounts of water and methyl acetate falling within the claimed ranges (Institution, pages 12-13).

Similar to Aubigne, Miura discloses an acetic acid production process with the recited distillation mixture using amounts of water and methyl acetate falling within the claimed ranges as stated above (col. 5, lines 27-32 and lines 50-55).
	Miura also discloses that that “the water content in the distillation system may be decreased or adjusted by adding other component to the distillation system. For example, in purification of acetic acid or the like, the mixture may be distilled by introducing at least one component selected from the group consisting of methanol, methyl acetate and an alkali metal hydroxide at an appropriate place of the distillation column for maintaining or keeping the water content of not more than 5% by weight in the distillation column. Such a process can remove hydrogen iodide and decrease the amount to be used of the above component(s) such as methanol, methyl acetate and/or the alkali metal and, in addition, reduce energy consumption or the amount of waste products” (col. 8, lines 52-67, emphasis added).  
	Accordingly, Miura discloses that the content of water and other component such as methyl acetate are adjusted by adding methanol or methyl acetate to the mixture as recited in claim 8.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 7 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Aubigne.
	Aubigne is relied upon for the reasons stated above in Rejection No. 4. 
Aubigne also discloses that the process is a continuous process (col. 3, lines 14-15).  The vapor fraction (the mixture) comprises certain iodide salts, which allow the concentration of water in the vapor fraction to be controlled (maintained/adjusted) to the level necessary to achieve acetic acid product purification with a single distillation 
With respect to the adjusting the concentration of the methyl acetate recited in claim 7, it is noted that, when the water concentration is controlled/adjusted to up to about 6% by weight, other components in the vapor fraction including the concentration of the methyl acetate would also inherently be adjusted in order to maintain the concentration of the methyl acetate at a range of at least 2% by weight and preferably in the range of 3%-10% in the mixture (col. 2, lines 28-45 and col. 6, lines 1-15). Accordingly, Aubigne anticipates claim 7.  Alternatively, it would have been obvious to one of ordinary skill in the at art to adjust the concentration of methyl acetate during the distillation process in order to maintain the methyl acetate concentration at a preferred range of 3%-10% in the mixture.

7.	Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Miura. 
Miura is relied upon for the reasons stated above in Rejection No. 5. 
Miura also discloses that “the water content in the distillation system may be decreased or adjusted by adding other component to the distillation system. For example, in purification of acetic acid or the like, the mixture may be distilled by methanol, methyl acetate and an alkali metal hydroxide at an appropriate place of the distillation column for maintaining or keeping the water content of not more than 5% by weight in the distillation column. Such a process can remove hydrogen iodide and decrease the amount to be used of the above component(s) such as methanol, methyl acetate and/or the alkali metal and, in addition, reduce energy consumption or the amount of waste products” (col. 8, lines 52-67, emphasis added).  
Accordingly, Miura discloses that the water concentration is adjusted in the distillation system to no more than 5% by weight as recited in claim 7 in order to effectively remove hydrogen iodide and reduce energy consumption and the amount of waste products.  	
With respect to the adjusting the concentration of the methyl acetate recited in claims 7 and 14, it is noted that, when the water concentration is adjusted to no more than 5% by weight, other components in the vapor fraction mixture including the concentration of the methyl acetate would also inherently be adjusted in order to maintain the concentration of the methyl acetate at a preferred range of about 0.5 to 6% by weight.  Accordingly, Miura anticipates claims 7 and 14.  Alternatively, it would have been obvious to one of ordinary skill in the at art to adjust the concentration of methyl acetate during the distillation process in order to maintain the methyl acetate concentration at a preferred range of about 0.5 to 6% by weight.

Claim Rejections - 35 USC § 103
8.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aubigne in view of Harano et al. (US 5, 554,790) and Jones et al. (US 5,763,654).
Aubigne is relied upon for the reasons stated above in Rejection No. 4 
Aubigne does not disclose that the mixture comprises dimethyl ether.  
Both Harano and Jones teach that reacting either methyl acetate and methanol or dimethyl ether and methanol with carbon monoxide is a well-known process to produces acetic acid (Harano, col. 1, lines 25-30 and Jones, col. 1, lines 18-62).  
Harano teaches a process of producing acetic acid comprising:
reacting methanol, methyl acetate, and dimethyl ether with carbon monoxide in the presence of a catalyst (such as a metal of Group VIII of the periodic table) (col. 3, lines 14-22) in a reaction zone, 
withdrawing a carbonylated mixture from the reaction zone and flash-evaporating the carbonylated mixture in a vapor-liquid separation zone to evaporate a major portion of volatile fractions contained therein, and 
feeding the evaporated volatile fractions to a first distillation zone and recycling a catalyst solution not evaporated in the vapor-liquid separation zone to the reaction zone (col. 2, lines 33-50).  
Harano also teaches that the vapor fed from the vapor-liquid separation zone to the distillation zone contains low-boiling point fractions including methyl iodide, methyl acetate and dimethyl ether and acetic acid (col. 5, lines 10-15).
Jones teaches a process for the production of acetic acid comprising reacting carbon monoxide with dimethyl ether together with methanol and/or methyl acetate in a 
Jones also teaches that the carbonylation reaction rate of using dimethyl ether as one of the reactants can be greater than that of using methyl acetate and/or methanol alone (col.1, lines 58-67).
Accordingly, it would have been obvious to one of ordinary skill in the art to include dimethyl ether as one of the reactants in the process of producing acetic acid as taught in Harano and Jones in order to improve the carbonylation reaction rate.

9.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aubigne.
	Aubigne is relied upon for the reason above in Rejection No. 4. 
	Augbigne also discloses that, by operating the distillation zone at sufficiently elevated pressure, the operating temperatures in the distillation zone may be sufficient for the relatively high concentration of methyl acetate in the distillation zone to convert the hydrogen iodide to methyl iodide (col. 7, lines 30-37). 
	While Augbigne does not specifically state that the concentration of hydrogen iodide is reduced by adjusting the concentration of methyl acetate in the mixture to 0.5 to 8% by weight, Augbigne teaches that the concentration of hydrogen iodide is reduced by reacting with relatively high concentration of methyl acetate, thus also reducing the concentration of methyl acetate in the mixture to form methyl iodide.  

Accordingly, the concentration of the methyl acetate varies in the distillation zone.  It would have been obvious to one of ordinary skill in the at art to adjust the concentration of methyl acetate during the distillation process in order to maintain the methyl acetate concentration in a range of at least 2% by weight and preferably in the range of 3%-10% in the mixture.

10.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura in view of Harano and Jones.
Miura is relied upon for the reasons stated above in Rejection No. 5 
Miura does not disclose that the mixture comprises dimethyl ether.  
Both Harano and Jones teach that reacting either methyl acetate and methanol or dimethyl ether and methanol with carbon monoxide is a well-known process to produces acetic acid (Harano, col. 1, lines 25-30 and Jones, col. 1, lines 18-62).  
Harano teaches a process of producing acetic acid comprising:

withdrawing a carbonylated mixture from the reaction zone and flash-evaporating the carbonylated mixture in a vapor-liquid separation zone to evaporate a major portion of volatile fractions contained therein, and 
feeding the evaporated volatile fractions to a first distillation zone and recycling a catalyst solution not evaporated in the vapor-liquid separation zone to the reaction zone (col. 2, lines 33-50).  
Harano also teaches that the vapor fed from the vapor-liquid separation zone to the distillation zone contains low-boiling point fractions including methyl iodide, methyl acetate and dimethyl ether and acetic acid (col. 5, lines 10-15).
Jones teaches a process for the production of acetic acid comprising reacting carbon monoxide with dimethyl ether together with methanol and/or methyl acetate in a reactor in which there is maintained at elevated temperature a liquid reaction composition comprising a Group VIII noble metal catalyst, methyl iodide promoter and at least a finite concentration of water (col. 1, line 61-col. 2, line 10).  
Jones also teaches that the carbonylation reaction rate of using dimethyl ether as one of the reactants can be greater than that of using methyl acetate and/or methanol alone (col.1, lines 58-67).
Accordingly, it would have been obvious to one of ordinary skill in the art to include dimethyl ether as one of the reactants in the process of producing acetic acid as taught in Harano and Jones in order to improve the carbonylation reaction rate.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,006,483 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/LING X XU/
Patent Reexamination Specialist
Art Unit 3991  

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 4, 7-8 and 14 were not challenged in the ‘166 proceeding.